Title: From George Washington to James McHenry, 21 October 1798
From: Washington, George
To: McHenry, James



Private & ConfidentialMy dear Sir,
Mount Vernon 21st Octr 1798

Enclosed is a copy of the Presidents letter to me, which I request may be, with this letter, burnt as soon as they are read, & no more said respecting the contents than might be proper for him to hear repeated again; Otherwise, a knowledge that the contents of my letters to, and from him, are in possession of others, may induce him to believe, in good earnest, that intriegues are carrying on, in which I am an Actor—than which, nothing is more foreign from my heart.
I return the Press copies which were enclosed to me. But in future, whenever you require my opinion on any points, let them be stated in your letter, or on a paper to remain in my possession; without wch my acts, & proceedings, will appear incomplete & misterious.
Do you mean to furnish me with a copy of the letter you wrote

to the President from hence, & of his Instructions to you, or not? Long, long since I informed you that it would be extremely useful to me (if I was to have any hand in selecting the Officers for the four Regiments & Cavalry, proposed to be raised in the Southern division of the Union) to be furnished with a list of the Captains & Subalterns therein, who served in the Revolutionary Army; but none has ever been sent. This, with the dates of their Commissions might be a means of coming at many valuable Officers, and preventing many disputes hereafter.
Has Mr Wolcott received any answer to his letter to the President? and to what effect. You know that I am always Your sincere friend and Affecte Humble Servt

Go: Washington


P.S. It is sometime since Nelly Custis enclosed you a Postnote, furnished by me to discharge your advance for the Colours—Has it ever been received?

